Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   May 23, 2017

The Court of Appeals hereby passes the following order:

A17A1672. TERRENCE WILSON v. GATEWAY ONE LENDING &
    FINANCE, LLC.

       Defendant Terrence Wilson appeals the state court’s order granting the
plaintiff’s motion for summary judgment and awarding the plaintiff $6,603.03 in
principal, $434.54.00 in interest, $728.45.00 in attorney fees, and court costs in this
contract dispute. We lack jurisdiction.
       “Although the grant of a motion for summary judgment is in general directly
appealable, where the amount of the judgment is $10,000 or less, an application for
discretionary appeal is required.” Ca-Shar, Inc. v. McKesson Corp., 204 Ga. App.
865, 865 (420 SE2d 810) (1992) (punctuation omitted); see also OCGA § 5-6-35 (a)
(6). As the total judgment in favor of the plaintiff is for less than $10,000, the entry of
summary judgment provides no basis for a direct appeal in this case. See Ca-Shar,
Inc., supra at 865-866. Because Wilson failed to follow the required procedure, we
lack jurisdiction to consider his appeal, which is hereby DISMISSED. See Jennings
v. Moss, 235 Ga. App. 357 (509 SE2d 655) (1998).

                                          Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    05/23/2017
                                                  I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                                , Clerk.